Citation Nr: 1224213	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  92-55 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar paravertebral myositis for the time period prior to June 25, 2009. 

2.  Entitlement to a rating in excess of 40 percent for lumbar paravertebral myositis for the time period from June 25, 2009. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a September 1990 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied the Veteran's claim of entitlement to a compensable evaluation for lumbar fibromyositis. 

The Veteran testified during a hearing before RO personnel in August 1991; a transcript of that hearing is of record. 

In July 1993 and March 1997, the Board remanded the issue of entitlement to a compensable evaluation for lumbar fibromyositis for additional development. 

In a July 2001 rating decision, the RO assigned a 10 percent rating for lumbar fibromyositis, effective May 4, 1990 (the date of the Veteran's increased rating claim).  

The Veteran testified during a hearing before RO personnel in October 2001; a transcript of that hearing is of record. 

In August 2002, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

In July 2003, the Board remanded these matters to the RO for additional development.  Thereafter, in an August 2003 rating decision, the RO recharacterized the Veteran's service-connected lumbar spine disorder as lumbar paravertebral myositis and assigned a 20 percent rating, also effective May 4, 1990.  

In an August 2005 decision, the Board denied the claim of entitlement to service connection for residuals of a lumbar laminectomy and remanded of the issue of entitlement to an increased rating for lumbar paravertebral myositis, currently evaluated as 20 percent disabling, to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development. 

The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, the parties filed a Joint Motion for Partial Remand to vacate and remand the Board's denial of the claim of entitlement to service connection for residuals of a lumbar laminectomy and remanded that matter to the Board for further action.  It was noted that the Court did not have jurisdiction over the matter of entitlement to an increased rating for lumbar fibromyositis. 

In an October 2006 Order, the Court granted the parties' Joint Motion for Remand. Pursuant to the actions requested in the October 2006 Joint Motion for Partial Remand, the Court vacated the part of the Board's August 2005 decision that denied entitlement to service connection for residuals of a lumbar laminectomy and remanded that issue to the Board for readjudication. 

In June 2007, the Board remanded the claim of entitlement to service connection for residuals of a lumbar laminectomy, to include as secondary to service-connected lumbar paravertebral myositis, to the RO, via the AMC, for additional development. 

In a December 2010 decision, the Board denied the claim of entitlement to service connection for residuals of a lumbar laminectomy.  Thus, the Board no longer has jurisdiction over that matter.  It also remanded of the issue of entitlement to an increased rating for lumbar paravertebral myositis, currently evaluated as 20 percent disabling, to the RO via the AMC for additional development and readjudication. 

In a November 2011 rating decision, the AMC assigned a 40 percent rating for lumbar paravertebral myositis, effective June 25, 2009 (the date of a VA spine examination report).  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  Thereafter, the AMC issued a supplemental SOC (SSOC) that same month, reflecting the continued denial of the increased rating claim.  The matter has since been returned to the Board. 

The Board notes that additional evidence was associated with the file after issuance of November 2011 SSOC for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDINGS OF FACT

1.  Prior to June 25, 2009, lumbar paravertebral myositis was not manifested by severe lumbosacral strain, forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

2.  From June 25, 2009, lumbar paravertebral myositis is not manifested by unfavorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to June 25, 2009, the criteria for an evaluation in excess of 20 percent for lumbar paravertebral myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5295 (2002), Diagnostic Code 5237 (2011).

2.  From June 25, 2009, the criteria for an evaluation in excess of 40 percent for lumbar paravertebral myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the increased rating issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed an increased rating claim for his lumbar spine disability in May 1990.  The Veteran was notified via letters from the RO and AMC dated in October 2001 and December 2006 of the criteria for establishing an increased evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Thereafter, his claim was readjudicated in a November 2011 SSOC. 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, records from the Social Security Administration (SSA), and VA as well as private treatment records.  The Veteran submitted multiple written statements discussing his contentions and private treatment records as well as testified at two hearings in front of RO personnel as well as a hearing before the undersigned.  The Veteran has not identified any outstanding pertinent evidence related to his increased rating claim.

In August 2002, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2002 hearing, the undersigned identified the issue on appeal.  Information was also solicited regarding the Veteran's claim for benefits and the need to show evidence of increased severity of the service-connected lumbar spine disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran was also provided with VA examinations for his service-connected lumbar spine disability in August 1993, September 1999, and June 2009.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected lumbar spine disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since the June 2009 VA spine examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a July 2001 rating decision, the RO assigned a 10 percent rating under Diagnostic Code 5295 for lumbar fibromyositis, effective May 4, 1990 (the date of the Veteran's increased rating claim).  In an August 2003 rating decision, the RO recharacterized the Veteran's service-connected lumbar spine disorder as lumbar paravertebral myositis and assigned a 20 percent rating under Diagnostic Code 5295, also effective May 4, 1990.  In a November 2011 rating decision, the AMC assigned a 40 percent rating under Diagnostic Code 5237 for lumbar paravertebral myositis, effective June 25, 2009 (the date of a VA spine examination report).  

During the pendency of this appeal, the schedule for rating disabilities of the spine was revised effective on September 23, 2002 and on September 26, 2003.  67 Fed. Reg. 54349 (Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see also 68 Fed. Reg. 51454 -51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011)).  The current General Rating Formula for Diseases and Injuries of the Spine is discussed in detail below. 

The Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  The effective date of any rating assigned under the revised scheduler criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue). 

Under Diagnostic Code 5295, a 20 percent rating is warranted for lumbosacral strain with muscle spasm on extreme forward bending in standing position, loss of lateral spine motion, unilateral, in standing position.  Severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is evaluated as slight (10 percent), moderate (20 percent), or severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The terms "slight", "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011). 

Under the version of Diagnostic Code 5293 in effect prior to September 23, 2002, a 20 percent rating is warranted when the veteran suffers from moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating is assigned when the intervertebral disc syndrome is severe with recurring attacks and only intermittent relief.  To receive a 60 percent rating under Diagnostic Code 5293, intervertebral disc syndrome must be pronounced with persistent symptoms compatible with sciatic neuropathy including characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc, as well as little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Under the revised version of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc disease can be evaluated based either on the duration of incapacitating episodes or a combination of the chronic orthopedic and neurological manifestations.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  To receive a 60 percent rating under Diagnostic Code 5293, the Veteran must suffer from intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Under Note (1) of Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Under Note (2) of Diagnostic Code 5293, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3) of Diagnostic Code 5293 states that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Under the revised rating criteria, lumbosacral strain (designated at Diagnostic Code 5237) is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. 

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note: (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.) 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Note: (1) For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note: (2) If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

Factual Background and Analysis

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).   The Board is cognizant that the Veteran's claim of entitlement to service connection for residuals of lumbar laminectomy was denied in a December 2010 Board decision of record.  However, in this case, the Board will attribute all the Veteran's lumbar spine symptoms to his service-connected lumbar paravertebral myositis, as medical evidence of record does not specifically differentiate between symptomatology attributed to his nonservice-connected lumbar laminectomy residuals and service-connected lumbar paravertebral myositis.

I.  For the Time Period Prior To June 25, 2009

The Veteran filed a claim seeking an increased rating for his service-connected lumbar spine disability in May 1990. 

A March 1989 private CT scan of the lumbar spine revealed degenerative intervertebral and osteoarthropathic changes at L5-S1 and L4-L5 interspaces with associated canal stenosis. 

VA treatment notes dated in May 1989 listed a diagnosis of chronic low back pain. 
In March and May 1990, he complained of back problems and reported that he took Motrin.  In May 1990 and July 1991, a finding of degenerative joint disease was listed. 

A July 1991 disability certificate and an August 1991 statement from B. D. C., M. D. listed diagnoses of severe low back pain syndrome, right sciatic neuritis, and rule out herniated nucleus pulposes (HNP) with neuropathy.

During an August 1991 RO hearing, the Veteran asserted that he could hardly move his back, had back pain, last worked in December 1984, and took two Motrin per day.  

In an August 1993 VA spine examination report, the Veteran indicated that he suffered an in-service back injury, a back injury at work in 1979, and underwent surgery for herniated nucleus pulposus in 1984.  He complained of persistent pain in the lower back with radiating toward lower extremities, worse on the left side.  He reported that symptoms were exacerbated with prolonged standing, bending, and doing any lifting.  Physical examination findings were listed as erect posture, guarded left limp gait assisted by cane, some straightening of the lumbar lordosis, pain to pressure over vertebra spinous processes and paravertebral musculature with evidence of spasm (moderate with several tender fibrotic nodules), painful and limited movements, and no muscle atrophy of the lower extremities.  While neurologic examination and EMG were noted to be normal, straight leg raising and knee extension elicited back pains at 80 and 160 degrees bilaterally and Lasegue's test was positive on the left side.  Range of motion findings of the lumbar spine were listed as forward flexion to 60 degrees; lateral flexion to 10 degrees; and rotation to 30 degrees (left and right).  The examiner listed diagnoses of lumbar paravertebral fibromyositis and status post lumbar laminectomy L5-S1. 

Additional VA treatment records dated in August 1993 showed complaints of low back pain as well as a provisional diagnosis of status post lumbar laminectomy (HNP) L5-S1 with a normal EMG report dated in September 1993.  Complaints of chronic low back pain were noted in July 1994. 

A July 1997 private CT scan of the lumbosacral spine listed an impression of degenerative vertebral and disc disease with noted findings of straightened lumbar lordosis, anterolateral osteophytes, and narrowing of L4-5 and L5-S1 disc spaces.  

An August 1997 neurological evaluation from M. M., M. D. showed complaints of low back pain that radiates to his lower extremity and numbness.  He reported treatment with medications, surgery, and physical therapy.  On examination, the Veteran exhibited normal deep tendon reflexes, intact sensory findings, mild back tenderness on palpation, and positive Lasegue and straight leg raising on laying down.  The examiner listed diagnoses of low back syndrome and muscle spasm.  

Records from SSA were associated with the record in June 1998.  The Veteran's primary diagnosis was listed as lumbosacral muscle spasms and secondary diagnosis was listed as mental impairments with a disability onset date of January 1985.  In a July 1997 questionnaire, he reported that his wife does the housework and that he cannot walk very far due to back and leg pain.  He reported being able to drive and to attend to his daily necessities and personal hygiene. 

In a September 1999 VA spine examination report, the Veteran complained of pain, stiffness, locking of back, and radiating pain to both lower extremities.  He was noted to use Motrin with no side effects for treatment and a one point cane for ambulation.  He reported two flare-ups per month which lasted for several days with an intensity of 8/10.  On functional assessment, he indicated that he could not work, do chores at home, or walk prolonged distances.  Range of motion findings of the thoracolumbar spine were listed as forward flexion to 69 degrees (with pain at 65 degrees); backward extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 30 degrees; right rotation to 35 degrees; and left rotation to 35 degrees.  The examiner indicated that the Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive use.  

Physical examination findings were listed as spasm of L5-S1 paravertebral muscles bilaterally, tenderness at L4 and L5-S1 right paravertebral muscles, kyphosis, and decreased lumbosacral lordotic curve.  Neurologic examination findings were listed as normal myotones, no atrophy of lower extremities, and normal deep tendon reflexes with positive straight leg raising and Lasegue test on the left side.  The examiner listed diagnoses of lumbar paravertebral myositis and status post lumbar laminectomy L5-S1.  He opined that there was no relationship between the Veteran's service-connected lumbar fibromyositis and nonservice-connected residuals of lumbar laminectomy and that the service-connected fibromyositis did not aggravate the lumbar laminectomy residuals. 

During an August 2002 Board hearing, the Veteran asserted that he suffered from low back pain and radiating pain to his legs.  He reported that he went to weekly physical therapy sessions and did very little around the house.  He further indicated that he lied about suffering a post-service injury at work in order to help support his family. 

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for a rating in excess of 20 percent for lumbar paravertebral myositis have not been met.  

The Veteran's lumbar spine symptomatology continues to meet or more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 5295.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (2002).  Evidence of record during this time period shows that the Veteran suffers from chronic low back pain with pain on motion and limited range of motion as well as muscle spasms, kyphosis, and straightening of the lumbar lordosis.  The Board is cognizant that there are a few findings of limitation of lateral motion as well as notations of degenerative joint disease during this time period.  However, objective medical findings do not show that the Veteran's symptoms more nearly approximate severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The Board has reviewed the rating criteria in effect prior to September 26, 2003, and finds that there is no a basis upon which to award the Veteran a rating in excess of 20 percent under Diagnostic Code 5295 for this time period.  Other Diagnostic Codes for the lumbar spine, which might provide a higher disability rating, are also not applicable.  It is not shown that the Veteran's service-connected lumbar spine disability symptomatology includes ankylosis of the lumbar spine, severe limitation of motion, intervertebral disc syndrome, or fracture of the spinal vertebra.  38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002). 

Evidence of record does not show that the Veteran suffers from forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  In addition, while the Veteran complained of radiating pain and numbness to the lower extremities with positive straight leg raising and Lasegue's test findings shown in the record, objective compensable neurologic manifestations associated with his service-connected lumbar spine disability are clearly not documented, as he was shown to have no muscle atrophy, intact sensory findings, normal myotones, and normal deep tendon reflexes during this time period.  The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as evidence of record during this time period does not show no signs of lumbar intervertebral disc syndrome and no periods of incapacitating episodes.  

II.  For the Time Period from June 25, 2009

In a June 2009 VA spine examination report, the Veteran complained of low back pain (moderate/constant/daily/radiating to lower extremities), decreased motion, muscle spasms, erectile dysfunction, numbness, parasthesias, lower extremity weakness, and unsteadiness.  He indicated that he medically retired in 1983 due to lumbar and psychiatric problems, receiving a 100 percent disability for lumbar spine HNP after a work injury in 1979.  The Veteran complained of two to three severe spinal flare-ups a month and reported using a cane with limitations on walking, to include inability to walk more than a few yards.

Physical examination findings were listed as no incapacitating episodes of spinal disease, positive Lasegue's sign bilaterally, no vertebral fracture, pelvis tilted to right, normal head position, antalgic gait, listing of spine, and reverse lordosis.  Objective abnormalities of thoracic sacrospinalis were liked as spasm, guarding, pain with motion, tenderness, and weakness severe enough to be responsible for abnormal gait or spinal contour.  Motor examination findings were noted as active movement against full resistance on all motions with normal muscle tone and no atrophy.  Sensory and reflex examinations revealed normal findings other than hypoactive ankle jerk reflexes.  Range of motion findings of the thoracolumbar spine were listed as forward flexion to 25 degrees; backward extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right rotation to 10 degrees; and left rotation to 10 degrees.  The Veteran was noted to have objective evidence of pain on active range of motion and following repetitive motion but no additional limitations after three repetitions of range of motion.  

The examiner, a VA physician diagnosed lumbar paravertebral myositis and lumbar laminectomy.  He specifically opined that the Veteran's residuals of a lumbar laminectomy were not caused or aggravated by his service-connected lumbar paravertebral myositis.  He also indicated that the Veteran's lumbar laminectomy residuals were due to a work related injury to his lower back several years after service.  

A November 2010 VA lumbar spine MRI report noted a clinical history of severe low back pain with left side numbness and difficulty raising leg as well as revealed multilevel degenerative changes of the lumbar spine.  

After a review of the evidence, the Board finds that the evidence does not support the assignment of a rating in excess of 40 percent for the Veteran's lumbar paravertebral myositis during this time period.

The aforementioned evidence also does not reflect any findings that would warrant a rating excess of 40 percent solely under the criteria of the General Rating Formula, effective September 26, 2003.  None of the competent medical evidence of record shows that the Veteran suffers from any unfavorable ankylosis of the thoracolumbar spine or entire spine.  In addition, while the Veteran complained of radiating pain, numbness, and weakness in the lower extremities with an isolated notation of hypoactive ankle jerk, objective compensable neurologic manifestations associated with his service-connected lumbar spine disability are clearly not documented in the evidence of record.  

Further, the Board finds that a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evidence of record simply does not show that the Veteran suffers from intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant the assignment of a 60 percent rating.  It was specifically noted in the June 2009 VA spine examination that the Veteran did not suffer from any incapacitating episodes of spinal disease. 

III.  Additional Considerations

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted above, even with his complaints of pain on motion and with repetitive motion, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 20 and 40 percent ratings.  The evidence reflects that the currently assigned 20 and 40 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, weakness, tenderness, and stiffness. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected lumbar spine disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation during the appeal period.

The Veteran also submitted multiple written statements and hearing testimony discussing the severity of his service-connected lumbar paravertebral myositis.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased lumbar spine symptoms to lack credibility as well as probative weight.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to a rating in excess of 20 percent for lumbar paravertebral myositis prior to June 25, 2009, and for entitlement to a rating in excess of 40 percent from June 25, 2009, must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to a rating in excess of 20 percent for lumbar paravertebral myositis for the time period prior to June 25, 2009, is denied. 

Entitlement to a rating in excess of 40 percent for lumbar paravertebral myositis for the time period from June 25, 2009, is denied. 


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to a TDIU rating is warranted.

As discussed above, the Veteran has repeatedly asserted that he stopped working in December 1984 related lumbar spine and psychiatric disabilities. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice. 

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claims. In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

As an initial matter, the Board acknowledges that the Veteran is currently service-connected for a sole disability, lumbar paravertebral myositis rated as 40 percent disabling.  Given the evidence of record demonstrating that the Veteran is currently not employed and may be unemployable due to his lumbar spine disability, a VA examination and opinion should be provided to determine whether his service-connected lumbar spine disability alone renders him unable to secure or follow a substantially gainful occupation.   

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disability.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected lumbar spine disability.  In doing so, the examiner should specifically address the Veteran's statements asserting discontinued employment since December 1984 due to medical reasons, the relevance of any non-service connected disabilities and/or post-service work injuries, and the findings of the VA examiners in the March 1993, September 1999, and June 2009 VA spine examination reports.  

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the November 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


